     Case 2:20-cv-07184-JAK-MRW Document 18 Filed 03/10/21 Page 1 of 2 Page ID #:147



 1

 2

 3

 4

 5                                                                    JS-6
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12     Ramon McNeal,                               Case No.: 2:20-cv-07184-JAK-MRW
13                 Plaintiff,                      Hon. John A. Kronstadt
14         v.
15                                                 ORDER FOR DISMISSAL WITH
       Chan Soo Kim, an Individual; Yong J. Kim,   PREJUDICE
       an Individual; and Does 1-10,
16
                   Defendants.
17

18

19
20

21

22

23

24

25

26

27

28
                                                 1
                                 ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-07184-JAK-MRW Document 18 Filed 03/10/21 Page 2 of 2 Page ID #:148



 1           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2     it, and being fully advised finds as follows:
 3           IT IS ORDERED THAT:

 4           Plaintiff Ramon McNeal’s (“Plaintiff”) action against Defendants Chan Soo Kim,
 5     and Yong J. Kim (“Defendant”) is dismissed with prejudice. Each party will be
 6     responsible for their own fees and costs.
 7

 8

 9

10

11
       Dated: March 10, 2021
12                                                      John A. Kronstadt
                                                        United States District Judge
13                                                      Central District of California
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
                               ORDER FOR DISMISSAL WITH PREJUDICE
